UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7201


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TERAINO JOHNSON,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, Senior District Judge. (1:18-cr-00567-RDB-2)


Submitted: December 16, 2021                                Decided: December 20, 2021


Before WYNN and RICHARDSON, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Teraino Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Teraino Johnson appeals the district court’s order denying his second motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step

Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. Although the district

court incorrectly determined that U.S. Sentencing Guidelines Manual § 1B1.13, p.s., is

controlling, see United States v. McCoy, 981 F.3d 271, 280-84 (4th Cir. 2020), we conclude

that the district court did not abuse its discretion in denying Johnson’s motion on the ground

that the 18 U.S.C. § 3553(a) factors do not support his early release. See United States v.

Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (per curiam) (stating standard), cert. denied, No.

21-5624, 2021 WL 4733616 (U.S. Oct. 12, 2021); United States v. High, 997 F.3d 181,

186-87, 191 (4th Cir. 2021) (affirming order denying compassionate release based on

balancing of § 3553(a) factors). Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 AFFIRMED




                                              2